DAVIDSON, Judge.
Appellant, an employee of a dress shop in the city of Kilgore, was seen to leave the shop, cross the street, get into an automobile, and place something in the glove compartment thereof. Upon examination, the glove compartment revealed a lady’s dress, of the value of $35, which had been taken from the store. Upon being questioned, appellant admitted having stolen the dress.
Upon this testimony, appellant was convicted of misdemeanor theft, with punishment assessed at a fine of $50 and thirty days in jail.
No bills of exception appear.
By motion, appellant challenged the jury panel, alleging irregularities in the selection and summoning of the jurors for the week.
The allegation that the jurors had not been drawn and listed by the clerk in open court passed out of the case when the trial court stopped the proceedings and had the clerk draw the list as appellant insisted it should be drawn.
The other contentions are deemed not before us, because *310there is no showing that the jury which tried the case and rendered the verdict was selected from the claimed defective list of jurors.
No error appearing, the judgment is affirmed.
Opinion approved by the court.